Citation Nr: 0817387	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-18 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH 
insurance) under 38 U.S.C.A. § 1922(a).


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1966. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 determination by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.




FINDINGS OF FACT

1.  In an October 2005 rating decision, service connection 
was established for residuals of fracture of the left great 
toe, with an evaluation of zero percent disability assigned.  
Also by that rating decision, service connection was 
established for post-operative scar of the right little 
finger due to a partial laceration of the flexor digitorum 
profundus tendon, with an evaluation of zero percent 
disablility assigned.  The veteran is not service connected 
for any other diseases or disabilities. 

2.  The veteran's non-service-connected disabilities include 
significant memory loss and loss of knowledge of where he is, 
requiring accompaniment of another person to leave his home, 
both as a result of alcohol-induced dementia and/or status-
post stroke; depressive disorder; trunkal ataxia predisposing 
him to falls; and hypertension.  These non-service-connected 
disabilities tend to weaken his normal mental and physical 
functions, as a result of which he is not in "good health" 
for RH insurance eligibility purposes.  


CONCLUSION OF LAW

The requirements of eligibility for Service Disabled 
Veterans' Insurance (RH insurance) is not met.  38 U.S.C.A. § 
1922(a) (West 2002 & Supp. 2007); 38 C.F.R. § 8.0 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  The provisions of 
38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 are determinative of 
this case.  However, the VCAA implementing regulations are 
applicable only to claims governed by 38 C.F.R. Part 3; thus, 
they do not apply to this case, in which the governing 
substantive regulations reside in Part 17 of title 38, Code 
of Federal Regulations.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001) (Supplementary Information:  Scope and 
Applicability).  Accordingly, the VCAA is not for application 
for RH insurance benefits implemented under 38 C.F.R. § 8.0.  

In addition, where the law is dispositive and there is no 
reasonable possibility that any assistance would aid in 
substantiating a claim on appeal, there is no duty otherwise 
to assist the veteran in developing the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  There is no factual 
dispute in this case as to the veteran's having non-service-
connected mental impairment of memory and loss of awareness 
of where he is, attributed to alocohol-induced dementia 
and/or status post stroke, based upon which the veteran is 
highly forgetful and needs accompaniment upon leaving his own 
house. 

By an October 2005 rating action, the veteran was granted 
entitlement to both a permanent and total rating for non-
service-connected disability pension and special monthly 
pension (SMC) based on being housebound, due to his 
impairments of mental functioning.  There can be no dispute 
as to these facts, because they were alleged by the veteran 
and found by the RO as a basis for the award of pension and 
SMC for housebound status.  Hence, the veteran's claim for 
entitlement to RH insurance under 38 U.S.C.A. § 1922(a) will 
be decided below on the law, and not the facts, and no duty 
to assist in further development of the factual underpinnings 
of the claim remains.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 

Moreover, the veteran has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect 
thereto.


II.  Claim for Entitlement to Service Disabled 
Veterans' Insurance (RH insurance)

A veteran may be entitled to Service Disabled Veterans' 
Insurance (RH insurance) under 38 U.S.C.A. § 1922(a) when it 
is determined that he has a potentially compensable service-
connected disability and he applies in writing for such 
insurance within two years after the date service connection 
was granted.  38 U.S.C.A. § 1922(a) (West 2002).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health to determine if the applicant is, from 
clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West 2002).  The term "good health" 
means that the applicant is, from clinical or other evidence, 
free from any condition that would tend to weaken normal 
physical or mental functions, or shorten life.  38 C.F.R. 
§ 8.0(a) (2006).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA.  "Good 
health" is determined by a system of numerical ratings used 
as a means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added, and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if non-service-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b).  An application will be rejected if an 
applicant is totally disabled because of a non-service-
connected disability.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12i.

The veteran submitted a timely application for RH insurance 
in December 2005.  By an October 2005 ROIC decision, he was 
granted service connection for residuals of fracture of the 
left great toe, with an evaluation of zero percent disabling 
assigned, and for post-operative scar of the right little 
finger due to a partial laceration of the flexor digitorum 
profundus tendon, with an evaluation of zero percent 
disabling assigned.  Thus, he met the service-connected 
disability requirement for RH insurance.  The Board must 
therefore address whether the veteran has met the requirement 
for RH insurance of being in good health, based upon evidence 
obtained contemporaneous with that application for RH 
insurance.  38 U.S.C.A. § 1922.  

The veteran was hospitalized at Temple University Hospital 
from February 2005 to April 2005 for a change in mental 
status.  At that hospitalization he was also diagnosed with 
alcohol abuse and hypertension.  He was transferred to a 
nursing home, but signed out against advice.  He was 
readmitted to Temple University Hospital in May 2005 due to 
diarrhea, and he was then found to have active semimembranous 
collitis.  Neurology examiners also then assessed alcohol-
related demential, and possible old pontine infarct based on 
a CT scan of the brain.  

Upon VA examination in October 2005 for compensation 
purposes, the veteran was found to have alcohol-related 
dementia, with mental status normal upon examination other 
than difficulty with memory.  He was also found to have a 
"striking abnormality" of truncal ataxia, assessed as 
likely related to his stroke and alcohol-related cerebellar 
deterioration, such that he will fall if he closes his eyes.  
However, while he walked with a wide-based gait, he did not 
use an assistive device.  The VA examiner noted that current 
medications included Benecol for hypertension and Aricept for 
mentation.

Upon a second VA examination in October 2005, specifically to 
address the veteran's mental impairment, he claimed inability 
to remember anything.  He reported that ever since his stroke 
he could not go anywhere without someone with him, because he 
would not know where he was.  He also reported that he may 
not recognize or remember people he knew previously.  
Although the veteran had a history of alcohol abuse since the 
age of 16, he contended that he did not recall any possible 
drinking problems.  However, he reported recalling that he 
had a back condition from being hit by an ammunition crate in 
service, with intermittent low back pain since that time.  He 
was also able to give a detailed history of past employment, 
of his past marriage, and of his current relationship of ten 
years duration.  The veteran reported that he could not read 
because he required cataract surgery, and spent his days 
watching television.  

Upon that second October 2005 VA examination, the examiner 
found the veteran in no distress, but very serious and 
somewhat anxious.  The veteran complained, "I don't know 
what to do with myself."  The examiner assessed depression, 
though the veteran denied suicidal ideation.  The veteran was 
oriented to time and place, though he could not recall 
governing officials and was not fully aware of what was going 
on in the outside world.  The examiner assessed that the 
veteran suffered from memory problems, getting lost and 
inability to travel by himself, and depressive disorder with 
loss of purpose due to being dependent on others, all as 
associated with his status-post stroke.  The examiner 
assigned a Global Assessment of Functioning Scale (GAF) score 
of 48, which reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Board finds that the veteran's alcohol-abuse-related and 
status-post-stroke-related dementia, with memory loss and 
loss of ability to go anywhere without the accompaniment of 
others, his depression and loss of purpose, his hypertension 
and risk of future stroke, his trunkal ataxia with loss of 
balance, and his secondary physiological effects and risks 
from decades of alcohol abuse, together make the veteran not 
in "good health" and thus not qualifying for RH insurance 
due to these non-service-connected disabilities.  

The Board notes that the underwriting numbers as provided 
within M29-1, Part V, are not helpful in this case, because 
the current manual does not provide mortality debt numbers 
for cerebral atrophy or organic mental deterioration due to 
alcoholism.  See 38 C.F.R. § 8.0(a).  The manual does 
provide, "The true alcoholic is uninsurable," but fails to 
define what constitutes a true alcoholic, and fails to 
adequately address a case such as the veteran's, where his 
severe alcoholism is apparently in remission, but decades of 
abuse have already taken their toll and left permanent mental 
impairment as well as a likelihood of liver or other organ or 
systemic harms.  However, the Board concludes that 2005 
treatment, hospitalization, and examination records amply 
inform of serious non-service-connected mental and physical 
disabilities which render the veteran not in "good health," 
presenting excess underwriting risks preclusive of issuing 
insurance.  The Board concludes that the veteran has not met 
the standards of good health as established by the Secretary 
to qualify for RH insurance.  38 U.S.C.A. § 1922(a).  


ORDER

Entitlement to Service Disabled Veterans' Insurance (RH 
insurance) under 38 U.S.C.A. § 1922(a) is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


